Citation Nr: 1229897	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-03 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to re-entry in to an Independent Living Program (ILP), under Title 38, United State Code, Chapter 31, for the purpose of obtaining a Craftmatic bed and a power-lift for a motorized scooter.  

(The issues of service connection for diabetic neuropathy of both upper extremities and both lower extremities; service connection for loss of bowel control; an increased rating for a dysthymic disorder, currently rated 50 percent disabling; an increased rating for degenerative joint disease (DJD) of the left knee, currently rated 10 percent disabling; an increased rating for DJD of the right knee, currently rated 10 percent disabling; and to special monthly compensation (SMC) based on need for regular aid and attendance (A&A) or by reason of being housebound (HB) will be addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service in the U.S. Coast Guard from June 1980, to July  1980, in the U.S. Army from October 1983 to February 1984 and from September 1994 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 determination of the Vocational Rehabilitation and Education (VR&E) division of a Department of Veterans Affairs (VA) Regional Office (RO).  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In February 2008 the Veteran testified before a Decision Review Officer in Phoenix, Arizona, and present were two Vocational Rehabilitation Counselors.  A transcript thereof is on file.  The issue was stated to be entitlement to "additional service to be provided to the veteran through the Chapter 31 Independent Living Program."  The service representative indicated that the additional services needed were an additional lift put on the Veteran's vehicle and continuing service of a Craftmatic adjustable bed.  

The Veteran testified at a hearing in March 2008 before a Decision Review Officer (DRO).  A transcript thereof is on file.  

On file is a transcript of the Veteran's testimony in November 2010 at a Travel Board hearing in Phoenix, Arizona before one of the undersigned Veterans Law Judges (VLJs).  At that time it was reported that the Veteran also wanted a chair for the Veteran's computer and a new computer stand.  (Pages 2 and 3, as well as 17 and 18 of the transcript.)  

Also on file is a transcript of the Veteran's testimony in March 2011 before the undersigned Acting VLJ sitting at Phoenix, Arizona.  At that time it was stated that the Veteran desired wider doorways around the Veteran's house.  (Page 2 of the transcript. ) 

However, the matters of entitlement to a computer chair, a computer stand, and wider doorways have not been developed for appellate consideration.  Thus, the Board does not have jurisdiction over these matters and these matters are referred to the appropriate Agency of Original Jurisdiction for initial consideration.  

In June 2012 the Veteran was notified that as to issues that were addressed at both Board hearings, i.e., in November 2010 and in March 2011, the Veteran had a right to a third hearing before a VLJ who would be assigned to the panel to decide his appeal as to those particular issues.  Later, in June 2012 correspondence was received from the Veteran in which he waived his right to an additional hearing.  


FINDINGS OF FACT

1.  Achievement of a vocational goal is not currently reasonably feasible for the Veteran; and following a finding of rehabilitation after participation in an ILP in August 2006, the Veteran's condition has worsened and caused substantial loss of independence. 

2.  A Craftmatic bed is shown to be necessary and vital for the Veteran to maintain maximum independence in daily living. 

3.  A power-lift for a motorized scooter is shown to be necessary or vital for the Veteran to maintain maximum independence in daily living. 


CONCLUSIONS OF LAW

1.  The criteria for re-entry into an ILP have been met for the purpose of entitlement to a Craftmatic bed have been met.  38 U.S.C.A. §§ 3104, 3109, 3120 (West 2002); 38 C.F.R. §§ 21.90, 21.92, 21.160, 21.162, 21.283, 21.284 (2011).  

2.  The criteria for re-entry into an ILP have been met for the purpose of entitlement to a power-lift for a motorized scooter have been met.  38 U.S.C.A. §§ 3104, 3109, 3120 (West 2002); 38 C.F.R. §§ 21.90, 21.92, 21.160, 21.162, 21.283, 21.284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VCAA is not applicable to cases where the statute at issue is not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by the VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002).  As the statute at issue in this matter is not found in Chapter 51, but rather in Chapter 31, the VCAA is inapplicable. 

Nevertheless, effective August 5, 2009, during this appeal, 38 C.F.R. § 21.32 was revised and 38 C.F.R. § 21.33 was added which, respectively, set forth VA's duty to notify claimants of information and evidence needed to substantiate a vocational rehabilitation claim and set forth VA's duty to assist claimants in obtaining evidence and information necessary to substantiate such a claim.  These regulations are substantially similar to the VCAA enabling regulations.  

Review of the record reveals that all applicable notice and assistance has been provided.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  As to this, the Veteran has now testified at four hearings concerning the matters adjudicated herein and was offered yet a fifth hearing, which he declined.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Thus, the Board finds that the Veteran had actual knowledge of what evidence and information is required to substantiate his claims and that all reasonable efforts have been made to acquire such evidence and information.  Also, following the Veteran's testimony at the four hearings, there is not much more that can be said about the issue at hand and the Board finds it is ready for appellate review.  

Background

The Veteran is service-connected for urinary urgency and frequency, associated with residuals of sarcoidosis, rated 40 percent disabling since April 23, 2003, and as 60 percent disabling since May 2, 2006; dysthymic disorder, rated 50 percent disabling since March 14, 1997; sleep apnea, associated with sarcoidosis, rated 50 percent disabling since April 24, 2003; myofascial sprain of the lumbosacral spine, rated 20 percent disabling since October 21, 1995, and as 40 percent disabling since May 2, 2006; acne, associated with sarcoidosis, rated 30 percent disabling since October 21, 1995; residuals of a strain of the cervical spine, rated 10 percent disabling since October 21, 1995, and as 30 percent disabling since May 2, 2006; hypothyroidism, rated 10 percent disabling since October 21, 1995, and as 30 percent since May 2, 2006; DJD of the right knee (previously rated as fibromyalgia), rated 10 percent disabling since October 21, 1995; DJD of the left knee (previously rated as fibromyalgia), rated 10 percent disabling since October 21, 1995; residuals of glaucoma, rated 10 percent disabling since October 21, 1995; residuals of sarcoidosis, rated 10 percent disabling since October 21, 1995; and fibromyalgia), rated 10 percent since May 2, 2006.  A total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has been assigned since March 14, 1997.  He has also been granted basic eligibility under 38 U.S.C. chapter 35 since March 14, 1997.  

A February 2005 Narrative Counseling Record shows that the Veteran had impairment of employability to which service-connected disabilities materially contributed and he had not overcome the effects of the impairment.  He had a serious employment handicap and current achievement of a vocational goal was not reasonably feasible.  The termination date for Chapter 31 benefits was February 14, 2008.  He had 25 months potential entitlement under Chapter 31.  He had multiple severe physical and emotional disabilities which significantly impaired his ability to do any physical activity and his ability to work in an environment with stress and interpersonal action.  His age and poor work history further impaired his ability to obtain employment.  His combined disability rating was 100 percent and the majority of his impairments were related to his multiple service-connected disabilities.  Attainment of an employment goal was not reasonably feasible and he was referred for and completed an independent living needs assessment.  

The Veteran entered into an ILP in April 2005.  An April 2005 ILP Rehabilitation Plan reflects that the goal was for the Veteran to attain maximum level of independence in the community.  Another objective was to maximize organization of home activities, community resources, and vocational pursuits.  The anticipated completion date was in December 2005.  The services to be provided were needed to improve his ability to manage daily life activities despite the effects of his disabilities.  The Veteran understood that approval of the IL plan was needed.  

On file is an April 2005 letter from a VA Vocational Rehabilitation and Education (VR&E) officer concurring with the plan for IL services.  It was expected that the Veteran would improve the following skills and functions during the plan, and the services to request from VAMC were: grab bars for showers, tub and toilet; devices to assist in dressing, e.g., pulling up socks; a motorized scooter for shopping, attending group sessions, church services; a stool to get in and out of bed; a toilet riser; and cushion inserts for chairs to attend group sessions.  Also, the items he was to be provided included a computer and computer chair, a thick rubber mat for the floor so he could help wash dishes at home; a dust pan and long handle broom to assist with sweeping the home.  

On file is a December 2005 prescription signed by a physician that the Veteran needed a power wheelchair which was medically necessary due to fibromyalgia.  Another prescription that same month states he needed a mattress and 2 pillows, which were medically necessary due to his condition.  

On file is a December 2005 quote from a private company for a lift for a Hover-round and which indicates that the lift would not fit into the vehicle because the opening was too short.  

VR&E case note of April 10, 2006, shows that a VA employee stated that as to the Veteran's vehicle lift, the Veteran needed to contact the company it was purchased from, and who installed it, for the Veteran to see about returning the previous lift himself and what it would cost for a different one.  It was noted that the Veteran needed assistance to get a lift installed in his new vehicle.  It was going to cost the Veteran more to fix the engine and transmission of his current vehicle than the vehicle was worth, and he did not have the money for this.  He felt that it would be better to get a new vehicle and have the lift installed inside a new vehicle.  It was never his intention to get a lift installed on the outside of his vehicle originally, but at the time that was all that could be done.  The Veteran felt he needed this lift that could place his wheelchair inside the scooter so that he could feel safe.  A case note the next day, April 11th, reflects that the only thing agreed to was to offer a financial manager to assist the Veteran with his budget to put money aside for another lift.  An April 22nd case note reflects that arrangements had been made to get the Veteran a new lift and the company would discount it due to receiving the other lift.  

An April 24, 2006, letter to the Veteran from a VA Rehabilitation Counselor reflects that the letter was written at the Veteran's request to indicate what services remained in relation to his ILP.  Per the Veteran's ILP needs, he required, in pertinent part, a new car carrier for his motorized scooter.  The item had been approved and had either been purchased or was awaiting installation, or was pending purchase.  

An April 27, 2006, case note shows that the Veteran had received a quote on a new scooter lift for his vehicle and this included the trade in value of the previous carrier that VA purchased him a few months ago.  The Veteran faxed a copy of an invoice from Mobility Center in Mesa stating they would credit the invoice $600 for the old lift for the previous car and install the new correct lift for $1,800.  Therefore, the counselor would purchase the new lift for $1,800 "at this time so that this need can be alleviated" for the Veteran.  Once the purchase had been completed, the Veteran would be notified and would then contact Mobility Center and schedule a time to complete the installation of the new scooter carrier for his vehicle.  

A June 2006 EMG shows that the Veteran had severe diabetic sensory and motor peripheral neuropathy of both lower extremities.  

An August 2006 VA outpatient treatment (VAOPT) reflects a diagnostic impression that the Veteran's neuropathy was most likely related to the Veteran's diabetes, and it was suspected that much of his underlying pain related to fibromyalgia and arthritic related issues.  

The Veteran was notified in September 2006 that he was declared rehabilitated and had completed his rehabilitation in the ILP.  That letter stated that the program completion date was August 31, 2006.  He was notified that he could reapply if his disabilities worsened such that he needed more service(s) to maintain independence in his home and community.  

A November 2006 letter by a VA physician states that the Veteran had a number of medical problems that necessitated use of wheelchair and that he ordinarily used a motorized chair. 

Contained within the Veteran's Vocational and Rehabilitation folder is a report of a November 2006 VA examination for HB status and A&A which reflects that the examiner had reviewed the Veteran's (then) five volumes of claim files.  He had a long history of fibromyalgia and a history of neuropathy presumed to be due to diabetes.  Until one year ago he had been able to walk with assistance and assisting devices, but thereafter he was issued a wheel chair and, essentially, at the present time he was incapable of walking at all and was confined to a wheelchair.  Outside of his wheelchair the Veteran could take at most, and even with assistance, only one step.  He had to have help getting dressed and undressed.  His wife dressed him, shaved him, and bathed him.  He essentially could not walk at all because of loss of strength, presumably due to diabetic neuropathy.  He was incontinent of bowel and bladder during the day, and wore pads.  At night he was sometimes incontinent.  He did not have the capacity to protect himself from the hazards and dangers of his daily environment.  He was virtually homebound and did not leave his house except for healthcare appointments.  His gait and station could not be tested because he could not stand long enough to test either of those abilities.  The diagnosis was that the Veteran was wheel-chair bound; and that he had motor and sensory neuropathy, as well as bowel and bladder incontinence, primarily due to diabetic neuropathy.  

On file is a February 2007 letter from medical personnel at the Val Vista Lakes Family Medical Center which was to provide documentation that the Veteran had multiple health problems including degenerative disc disease (DDD) with upper and lower extremity weakness, neuropathy, and radiculopathy; as well as bowel and bladder incontinence.  He also had sleep apnea, rheumatoid arthritis, fibromyalgia, diabetes, and a history of sarcoidosis.  A handwritten addendum reflects that the Veteran needed vehicle modification for a lift for his "chair" due to DDD.  

A March 2007 letter reflects that the Veteran had been seen recently for psychological counseling.  

A March 2007 VA Progress Note reflects the opinion of a VA physician that it was appropriate for the Veteran, with multiple medical problems, to use a motorized wheelchair and he had a legitimate need for auto adaptive equipment to transport the chair.  

The March 2007 determination which is appealed found that the Veteran was not qualified for reentrance into a program of rehabilitation service.  Although there was evidence of increase in disability due to urinary urgency and frequency, myofascial sprain of the lumbosacral spine, and residuals of hypothyroidism, the services and adaptive aids previously provided through ILP would continue to assist him with these disabilities as they progressively worsened.  Other services and items furnished to the Veteran were considered.  The IPL program he was in from April 2005 until completion in September 2006 included case management to help him learn skills to maintain independence.  Participants in the ILP were expected to maintain the equipment and adaptive aids received.  

At a February 2008 hearing the Veteran and two VA Vocational Rehabilitation Counselors were present.  (Page 2 of the transcript)  The service representative stated that the Veteran had found that a Craftmatic bed was most suited for his needs because the bed that was previously provided was not adequate and the hospital bed provided by VA did not suit the Veteran's needs.  (Page 2)  The Veteran testified that the severity of his disabilities had worsened, particularly his neuropathic pain, and he also had pleuritis (due to sarcoidosis) which required that he keep his head "out of bed" at all times.  The bed he currently had made it hard for him to breathe and sleep comfortably due to his disabilities.  (Page 2)  

The Veteran testified that he had been provided originally with a lift in about January 2007.  He had informed VA that the lift was not adequate and did not satisfy his needs because he needed something that was more supportive inside the vehicle.  He had spoken with a VA employee and that person had gotten approval for a new lift.  The Veteran was sent a letter, by VA, dated April 26, 2006, agreeing to provide him with a new lift.  However, he was never provided a new lift, as promised.  (Page 3)  The Veteran stated that the lift he had now was outside his vehicle and was not durable, not protected from the weather, and kept breaking.  (Page 4)  The lift he needed would be mounted inside his vehicle and would be both protected and more accessible, i.e., easier to use in allowing him to get in and out of his vehicle.  The presiding hearing officer thus summarized the issue to be entitlement to an inside "car" lift, as opposed to the current external lift which was mounted on the back bumper.  (Page 4)  The Veteran stated that the physical limitations he had as to the use of the rear-mounted lift were that the rear-mounted lift was difficult to use.  This was because it had to be pulled out (from the rear-mounting on the bumper) and it was hard to maneuver due to his problems with this using his hands.  (Page 4)  He had to get in and out of this vehicle several times a day and would have three or four medical appointments with VA per week, in addition to sometimes going out of his house for other reasons.  (Page 5)  

 Currently, with the rear-mounted lift, he had to get out of his wheelchair and move to the lift where he would sit down and then be moved to his vehicle; whereas, the lift he desired would be mounted inside the vehicle and lift his entire wheelchair into the vehicle.  (Page 8)  He had a remote control for operation of the rear-mounted lift but, since it operated on batteries, it often did not work.  (Pages 8 and 9)  There had been occasions when had had been stuck outside of the vehicle because of this.  

Addressing the issue of an upgrade or use of an appropriate bed, i.e., a Craftmatic bed, the Veteran testified that the bed VA had given him, which was made by Sleep America, was not appropriate because he had to have his head elevated in order to breathe due to reflux.  Also, his current bed was making it harder for him to breathe because of his sarcoidosis.  Hospital personnel had suggested that when sleeping he keep his head elevated at all times.  Also, his legs needed to be elevated due to poor circulation in his extremities.  The bed he currently used did not elevate either his head or his legs.  While it was once comfortable, it was no longer comfortable due to this lack of support.  He had then been given a hospital bed but it was too flimsy and light, and it was too soft.  Being without firmness, it aggravated his body due to lack of support for his back and neck.  He had been given this hospital bed in about October 2007.  (Page 10)  He had complained of this and, thus, the bed was taken back, i.e., he no longer used the hospital bed.  Then he had had a trial use of a Craftmatic bed and he found that the Craftmatic bed elevated both his head and legs, allowed him to breathe, and had the proper amount of firmness and support.  He had had this trial use for one or two months.  (Page 11)  

The Veteran reported the successful trial use of a Craftmatic bed to his physicians, who agreed that he should have one for his use.  His civilian physician had written a prescription for the use of such a bed but VA would not agree to pay for it.  The Veteran stated that he would submit a copy of this prescription.  (Page 12)  

At the March 2008 DRO hearing the Veteran testified that he needed a lift for his motorized scooter so that he would not have to attempt to physically exit his wheelchair but could have it lifted into a scooter.  This was because the severe neuropathy in his legs caused him to be unable to stand and resulted in his falling, which was dangerous.  (Page 8)  VA had given him a wheelchair and provided a lift for his vehicle but that lift was inadequate.  (Page 9)  He was generally restricted to his home due to his psychiatric disorder and disabilities of his extremities.  He left his home about once monthly to see doctors.  He required the assistance of another to do daily activities.  His wife did the cooking and housework, because he could not.  (Page 10)  She also dressed and bathed him because he was unable to use his hands.  He had function of only one hand, the left hand, and even that function was very limited.  (Page 11)  

On VA examination for HB status, and A&A in May 2010 it was reported that the Veteran was able to feed himself but could not prepare his own meals because of impaired grip strength and coordination, and so was a danger to himself when cooking.  He needed assistance in bathing and tending to other hygiene needs due to weakness of all extremities, back pain, and impaired gait and ambulation.  His vision was 20/50 in the left eye and 20/40 in the right eye, and he was not legally blind.  He did not require nursing home care.  He required medication management of the 48 medications that he took daily.  

On examination it was found that the Veteran was unable to walk without assistance.  He had minimal grip strength in his hands.  He could not lift his arms above his head.  He was able to move his legs but only minimally.  He had dizziness, decreased memory, poor coordination, loss of control of bowel and bladder, and weakness of all extremities.  He also had a tremor of the right hand and very little strength in the left hand.  He was able to attend physicians' appointments and had access to multiple resources at an assisted living facility.  

On VA orthopedic examination in July 2010 to evaluate the Veteran's fibromyalgia he reported that he did not stand without assistance and needed assistance for dressing and bathing.  He described a need for help with all activities of daily living and he was not capable of more than just sitting.  The examiner noted that fecal incontinence was common, and probably could occur secondary to diabetes even without the other symptoms.  

At the time of the second portion of the VA examination for fibromyalgia in July 2010, an orthopedic examination was done.  It was reported that the effects of his problems prevented performing chores, shopping, exercise, sports, recreation, traveling, feeding, bathing, dressing, toileting, grooming, and driving.  

An August 2010 addendum to the July 2010 fibromyalgia examination reflects that the original examiner had reviewed the claims files.  It was noted that the Veteran's complaints were generally identical all the way back to 1997 and the only real difference was the addition of symptoms due to diabetic neuropathy.  

At the November 2010 travel Board hearing it was stated that there was one issue which was re-entrance into a program of vocational rehabilitation under Chapter 31.  The Veteran's representative indicated that issue was entitlement to adaptive equipment and that some things had been approved and issued to the Veteran, but that they were not the equipment which he had requested and were not satisfactory with respect to his disabilities.  The representative wished to address two specific matters, a bed and a lift for the Veteran's power scooter.  

The Veteran testified that he had not been issued or given a bed by VA.  He needed a special bed to keep his head elevated due to sleep apnea in order to prevent difficulty breathing and to keep his feet elevated because of neuropathy and fibromyalgia.  (Page 3)  A regular mattress was not sufficient.  The Veteran agreed that a hospital bed was not feasible because of his size.  He stated that there was a prescription issued from his private physician for him to have a Craftmatic bed which would be suitable for his needs.  (Page 4)  This type of bed could elevate both his head and his feet, and also make his cervical spine and both knees (for all of which he is service-connected) feel better.  The bed he currently used made it difficult for him to sleep.  (Page 5)  The current bed was merely a regular bed without any special features, such as for elevating his head and his feet, and it aggravated his constant pain.  He had had a trial use of a Craftmatic bed.  (Page 6)  He used a "CPAP" machine to sleep due to service-connected apnea.  His disabilities had worsened.  (Page 7)  The Veteran testified that he had a caregiver that came over, but only on some mornings, and helped him get out of bed into his "wheelchair" (or powered scooter), but he did not need her help on a daily basis.  The Veteran testified that the bed he wanted was specifically designed for people with his disabilities.  (Pages 10 and 11)  

As to the Veteran's need for a lift for his powered scooter, he had once been issued a lift, but it was on the rear of his scooter.  Because of the weight of the scooter, there were issues with the scooter not being stable enough when a lift was on the rear.  The Veteran wanted something that would put his wheelchair actually inside of the scooter.  The lift he was given was not safe, i.e., caused instability of the scooter, and made it difficult for him to move about.  The device he wanted would allow for a chair to be picked up and inserted into the scooter.  (Page 12)  He stated the lift he now had was weak and flimsy and did not insert his wheelchair into the scooter.  Rather, he indicated it was attached to the outside of the scooter which made it difficult to maneuver the scooter.  (Pages 13 and 14)    

After the Veteran's VA Vocational Rehabilitation was discontinued, his disabilities had gotten worse.  He had weakness of his upper extremities and problems with his bowels.  He required assistance in washing up and going to the bathroom.   His ILP had been completed in August 2006, following which he was given approval and authority to get a better lift but the approval was never honored.  However, he testified  the time limit on the approval had now lapsed because some personnel in VA would not honor the approval.  (Page 21)  

The Veteran testified that he had someone come in five days a week to help him get out of bed, get a bath, get dressed, and get into his wheelchair.  Without such help he had a more difficult time doing these things and was much slower at it.  (Page 22) The service representative cited 38 C.F.R. § 21.160 for authority for the services the Veteran needed in order to function more independently and without the assistance of others or at a reduced level of assistance from others.  Page 24. 

At the March 2011 travel Board hearing the Veteran testified that he had difficulty maneuvering himself from his bed to his bathroom without any assistance because he knees would give out.  He was now living in an assisted living facility.  He obtained assistance from those at that facility.  He was unable to walk for a long distance due to his DJD of the knees.  (Page 11)  In the evening, when getting out of his wheelchair, he had to have assistance to get into bed just as he needed assistance getting dressed and to bath.  He went on to say he had someone come in every day to help him with these actions, including cooking.   (Pages 12 and 13)    Essentially, he could not do any essential tasks of daily living without assistance.  (Page 20)  

A report of a July 2011 examination for HB status and for A&A reflects that the Veteran had diabetes mellitus, diabetic neuropathy and gastropathy, chronic pain syndrome, sarcoidosis, hypertension, glaucoma, gastroesophageal reflux disease (GERD), seizures, arthritis, and hypothyroidism.  His weight was 285 pounds.  He did not walk but, rather, was wheelchair bound.  His blood pressure was 155/98.  He was able to feed himself but was not able to prepare his own meals.  He needed assistance to be transferred from his wheelchair.  His correctable vision was 20/20 in each eye and he was not legally blind.  If he did not have help in the assisted living facility, he would require nursing home care.  A home health registered nurse helped monitor and fill his medications.  As to his upper extremities, he wore splints on each wrist.  He was unable to bear his own weight for more than a few seconds.  He had pain and spasm of the musculature of the lumbosacral spine.  He was in a motorized wheelchair throughout the day.  He needed assistance with household chores and medication management.  He had loss of bladder control.  He had poor balance and he had dizziness.  He was deemed capable of leaving his home in a powered chair to attend healthcare appointments every two weeks.   

Governing Law and Regulations

VA's General Counsel has held that VA has the authority to provide services and assistance of a recreational nature as a component of an eligible program of independent living services.  VA has the authority, and responsibility, to provide all services and assistance deemed necessary based on the facts of the particular case to enable an eligible veteran participating in such a program to live and function independently in his or her family and community without, or with a reduced level of, the services of others.  The applicable statutes provide VA a great deal of discretion in determining the nature and scope of services needed by a veteran in an independent living services program.  VAOPGCPREC 34-97. 

VA's General Counsel subsequently reiterated that VA has both the authority and the responsibility to provide all services and assistance deemed necessary following review of the facts of a particular case to enable an eligible veteran participating in an independent living program to live and function independently in his family and community without, or with a reduced level of, services from others.  It was further noted that the operative word as to this matter was "necessary" and independent living services (to include services that may have a recreational component) provided to the veteran must be "vital" to achieving the independent living program goal, not merely desirable or helpful.  VAOPGCPREC 6-2001. 

Pertinent statutory authority provides that a Veteran is entitled to a program of rehabilitation services if the veteran has a service-connected disability of 20 percent or more, and is determined to be in need of rehabilitation to overcome an employment handicap.  See 38 USC § 3102; 38 CFR § 21.40.  To receive VR&E benefits, a Veteran must (1) meet the criteria for basic entitlement to services under 38 CFR § 21.40; (2) VA and the Veteran must identify the services necessary for training and rehabilitation; and (3) VA and the Veteran must develop a written plan describing the program goals and the means through which those goals will be achieved.  38 CFR § 21.184.  During the initial evaluation for VR&E services, it is determined, inter alia, whether the Veteran has an employment handicap under 38 CFR § 21.40 (b) and whether achievement of a vocational goal is feasible; if so, a plan is developed.  38 CFR § 21.184. 

If it is determined that a Veteran has a serious employment handicap under 38 CFR § 21.40 (b) resulting in substantial part from a service-connected disability and that achievement of a vocational goal is not feasible, the Veteran shall be provided a program of independent living ("IL") services and assistance designed to enable such veteran to achieve maximum independence in daily living.  See 38 U.S.C.A. §§ 3104, 3109, 3120. 

Services and assistance which the Secretary may provide pursuant to an IL program include "services necessary to enable a Veteran to achieve maximum independence in daily living."  See 38 U.S.C.A. §§ 3104(15).  The term "independence in daily living" means the ability of the veteran, without the services of others or with a reduced level of the services of others, to live and function within the Veteran's family or community.  38 C.F.R. § 21.160(b). 

The purpose of independent living services is to assist eligible Veterans whose ability to function independently in family, community, or employment is so limited by the severity of disability (service and nonservice-connected) that vocational or rehabilitation services need to be appreciably more extensive than for less disabled Veterans.  See 38 C.F.R. § 21.160(a).

The services which may be authorized as part of an Individual Independent Living Program (IILP) include: (1) any appropriate service which may be authorized for a vocational rehabilitation program; and (2) independent living services offered by approved independent living centers and programs which are determined to be necessary to carry out the Veteran's plan including: (i) evaluation of independent living potential; (ii) training in independent living skills; (iii) attendant care; (iv) health maintenance programs; an (v) identifying appropriate housing accommodations.  See 38 C.F.R. § 21.160(d). 

A program of independent living services and assistance is approved when: (1) the VA determines that achievement of a vocational goal is not currently reasonably feasible; (2) the VA determines that the Veteran's independence in daily living can be improved, and the gains made can reasonably be expected to continue following completion of the program; (3) all steps required by §§ 21.90 and 21.92 of this part for the development and preparation of an Individual Independent Living Program, have been completed.  See 38 C.F.R. § 21.162(a). 

Under 38 C.F.R. § 21.90 the purpose of an Individualized ILP (IILP) is to identify the steps through which a Veteran, whose disabilities are so severe that a vocational goal is not currently reasonably feasible, can become more independent in daily living within the family and community.  The IILP will include (1) services which may be provided under Chapter 31 to achieve independence in daily living; (2) utilization of programs with a demonstrated capacity to provide independent living services for severely handicapped persons; (3) services provided under other VA and non-VA programs needed to achieve the goals of the plan; and (4) arrangements for maintaining the improved level of independence following completion of the plan. 

Analysis

The Veteran disagrees with the conclusion that he is rehabilitated and contends that he is entitled to additional independent living services including the installation of a power-life for his motorized scooter and a Craftmatic bed.  

In sum, under C.F.R. § 21.284, a finding of rehabilitation following a program of independent living services may only be set aside and an additional period of independent living services provided if the following conditions are met: (1) either: (i) The Veteran's condition has worsened and as a result the Veteran has sustained a substantial loss of independence; or (ii) other changes in the Veteran's circumstances have caused a substantial loss of independence; and (2) (under § 21.162) achievement of a vocational goal is not reasonably feasible and the gains made can reasonably be expected to continue following completion of the program.  

The Veteran has a service-connected disorder which is rated as at least 20 percent disabling.  The evidence shows that he was determined to have completed an ILP in August 2006.  While at one time it was found that he had been rehabilitated, the adjudication on appeal in March 2007 acknowledged that there had been an increase in the severity of the Veteran's overall condition.  

Since then the Veteran's disabilities, particularly his diabetic neuropathy, have increased even more in severity.  The diabetic neuropathy is now so severe with respect to motor impairment that he essentially cannot walk and is dependent upon the use of a wheel chair and a motorized scooter, in addition to the help of others in attending to the activities of daily living.  Thus, his condition has significantly worsened.  Indeed, subsequent to his having been declared to have completed his ILP a 2006 EMG found that he had severe motor and sensory neuropathy of both lower extremities.  Additional evidence also shows that, for all practical purposes, the Veteran is now unable to walk.  Thus, due to this significant worsening, there has been a consequent substantial loss of independence.  

The Veteran is not independent in all activities of daily living including eating, dressing, bathing, ambulating independently, and taking his medication.  He is also not capable of driving, doing any shopping and doing errands.  He is not shown to be able to participate in any significant recreational or social activities.  He has been and is dependent upon either his wife or others.  The Veteran is no longer capable of even walking.  

The Board finds that requirements necessary to set aside the finding of rehabilitation have been met.  In addition, the goals and objectives of the ILP have not been fulfilled.  Therefore, the Veteran is entitled to re-entry into and a continuation of benefits under the ILP. 

Craftmatic Bed

Based on the evidence of record, the Board finds that a Craftmatic bed is demonstrated to be necessary or vital for the Veteran to maintain maximum independence in daily living.  The Veteran's impairment of his lower extremities, as noted, is severe and his need to keep them elevated is reasonable in light of his physical condition.  Moreover, being able to elevate the head of his bed facilitates his breathing which is also impaired due to his sarcoidosis and his obesity.  

In this regard, the service-connected sleep apnea, as a residual of sarcoidosis, is assigned a 50 percent rating under 38 C.F.R. § 4.97, Diagnostic Code 6847 which provides the rating criteria for all sleep apnea syndromes.  The 50 percent rating encompasses the required use of breathing assistance device, such as a continuous airway pressure (CPAP) machine, and persistent day-time hypersomnolence (the criteria for a 30 percent rating under that Diagnostic Code).  A total 100 percent disability rating is warranted for chronic respiratory failure with carbon dioxide retention or cor polmonale, or that sleep apnea requires the use of a tracheostomy.  

From this, it is reasonable to conclude that the Veteran's service-connected respiratory and musculoskeletal disorders pose a significant risk to his well being and are interfering with his sleep.  That interference is of such severity that he uses a "CPAP" machine to sleep due to service-connected apnea and if the sleep apnea progresses even further, in keeping with the increased severity of many of his other disabilities, he could possibly reach the stage of having episodes of chronic respiratory failure.  

Here, the question is not one of whether the Veteran would simply prefer one type of bed over another based on a mere consideration of comfort.  Rather, the question is whether a better bed, i.e., a Craftmatic bed, is needed to allow him to sleep without impaired circulation or impaired breathing, or both.  Here, with the favorable resolution of doubt, the Board concludes that such a bed, i.e., a Craftmatic bed, would facilitate the Veteran's sleep and, so, bring about a better sleep pattern, better breathing ability, and, consequently, greater safety and a better opportunity to preserve his health, as well as greater independence in his daily living.  

Thus, re-entry in to an ILP for the purpose of obtaining a Craftmatic bed is warranted.  

Power-Lift For a Motorized Scooter

Based on the evidence of record, the Board finds that a power-lift for a motorized scooter is demonstrated to be necessary and vital for the Veteran to maintain maximum independence in daily living.  The evidence clearly shows the Veteran's mobility is severely impairment.  In light of the weakness of his legs he cannot walk, and due severe weakness of his upper extremities he is unable to safely and securely lift himself out of his wheel and into his motorized scooter.  Thus, this primary safety concern is adequate for finding that such a lift is needed both for his safety and to facilitate his maximum independence.  Moreover, it appears that at one time it had been agreed, as the Veteran testified, that he was in need of a power lift and that arrangements had been made to assist the Veteran in obtaining such a device.  

Thus, re-entry in to an ILP for the purpose of obtaining a power-lift for a motorized scooter is warranted. 


ORDER

Re-entry in to an ILP, under Title 38, United State Code, Chapter 31, for the purpose of obtaining a Craftmatic bed and to a power-lift for a motorized scooter is granted.  



___________________________			________________________
	ROBERT E. O'BRIEN				KALPANA PARAKKAL
	Acting Veterans Law Judge		Veterans Law Judge
	Department of Veterans Affairs 		Department of Veterans Affairs 


_______________________________
WAYNE M. BRAEUER 
Veterans Law Judge
Department of Veterans Affairs




Department of Veterans Affairs


